                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




TYLAN TURNER,                                )
                                             )
             Plaintiff,                      )
                                             )             CIVIL ACTION NO.
VS.                                          )
                                             )             3:19-CV-00014-G
LIBERTY MUTUAL INSURANCE                     )
COMPANY,                                     )
                                             )
                                             )
             Defendant.                      )




                    MEMORANDUM OPINION AND ORDER


      This court is required to examine the basis for its subject matter jurisdiction,

on its own motion if necessary. Torres v. Southern Peru Copper Corp., 113 F.3d 540,

542 (5th Cir. 1997). Diversity of citizenship is alleged as the basis for subject matter

jurisdiction in this case. Defendant’s Notice of Removal (docket entry 1) ¶ 6. The

plaintiff Tylan Turner is alleged to be “a resident of Dallas County, Texas[,]”

Plaintiff’s Original Petition (docket entry 1-3) at 2, and therefore “a Texas citizen.”

Defendant’s Notice of Removal ¶ 7. The defendant Liberty Mutual Insurance

Company is alleged to be “organized under the laws of the State of Texas” and
alleged to have its “principal place of business in Boston, Massachusetts.” Id. ¶¶ 1,

8.

        Diversity of citizenship jurisdiction requires that the citizenship of each

plaintiff must be different from the citizenship of each defendant. Strawbridge v.

Curtiss, 7 U.S. 267 (1806). The citizenship of a corporation is determined by the

state of its incorporation and “where it has its principal place of business.” 28 U.S.C.

§ 1332(c)(1). This rule applies to the defendant Liberty Mutual Insurance Company.

        From the allegations contained within the defendant’s notice of removal, the

court cannot tell whether there is diversity of citizenship or not. Accordingly, within

ten days of this date, the defendant shall file and serve an amended notice of removal

that:

              (1)    alleges the state of incorporation and the state
                     where the principal place of business of the
                     defendant Liberty Mutual Insurance
                     Company is located.

        Failure to timely file and serve such an amended complaint will result in

dismissal of this case without further notice.

        SO ORDERED.

January 30, 2019.


                                           ___________________________________
                                           A. JOE FISH
                                           Senior United States District Judge



                                            -2-
